Citation Nr: 1208391	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for atrial fibrillation secondary to PTSD.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2010, at which time service connection for atrial fibrillation, to include as secondary to PTSD, was denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

During the pendency of that appeal, the Veteran filed a new claim of service connection for ischemic heart disease as secondary to herbicide exposure in June 2011.  In a September 2011 rating decision, the RO granted service connection for "coronary artery disease (previously claimed as atrial fibrillation secondary to PTSD)" and assigned a 60 percent evaluation, effective May 17, 2011-the earliest factually ascertainable day of a diagnosis of coronary artery disease (CAD).  The Board notes that the Veteran has no submitted a Notice of Disagreement with that rating decision, though it is observed that the appeal period is still active at this time.

In November 2011, a little more than a month after the grant of service connection for CAD, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) agreed to jointly remand the appealed atrial fibrillation claim back to the Board for further development.  The Court ordered in November 2011 that the December 2011 Board decision be vacated and the matter remanded back for development consistent with the Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with the November 2011 Court Order.

While the Board acknowledges that the September 2011 rating decision portends to grant the benefit herein remanded back to the Board for further development, the Board notes that atrial fibrillation is not specifically the granted benefit, but rather CAD-which is a different diagnosable condition than atrial fibrillation.  Moreover, the Board notes that such disorders could potentially be granted separate evaluations under the Rating Schedule.  Therefore, while the September 2011 rating decision appears to grant the benefit on appeal at this time, the Board finds that such does not grant the specific benefit on appeal.  Accordingly, the Board will continue to address that issue at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, it was noted that the Board needed to address three problems: (a) That the Veteran had raised the theory that his alcohol abuse, which was due to his PTSD, caused his atrial fibrillation; (b) That the language used by the VA examiner did not contemplate 50 percent likelihood, but rather only "more than 50 percent" likelihood of the relationship of the Veteran's atrial fibrillation to his PTSD; and, (c) Whether the Veteran's atrial fibrillation existed independently of his PTSD, and if so, whether such was aggravated by his psychiatric disorder, including an analysis of baseline symptomatology comparative to his aggravated symptomatology.  

The Board, additionally, recognizes that the granting of service connection for CAD raises a new theory of entitlement that his atrial fibrillation might be caused by, related to, or aggravated by that disorder.  In order to address that new theory of entitlement and the above noted deficiencies by the Joint Motion for Remand, the Board must remand for a new VA examination to be afforded the Veteran.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Bay Pines VA Medical Center, Charlotte CBOC, or any other VA medical facility that may have treated the Veteran, since April 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed atrial fibrillation since discharge from service and which is not already of record, to include any ongoing treatment not already of record from Drs. R.M., S.J.S., and L.R.B.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any atrial fibrillation is related to service or service-connected PTSD and CAD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all cardiovascular disorders found, to include coronary artery disease and atrial fibrillation.  The examiner should, to the best of his/her ability, attempt to identify the separate and distinct manifestations of each disorder from each other.  The examiner should also state whether atrial fibrillation is a symptom of the Veteran's CAD.

The examiner should then state whether the Veteran's atrial fibrillation is related to his military service.  

The examiner is then asked to opine as to the following:

(a) Whether the Veteran's PTSD causes his atrial fibrillation (i.e., whether atrial fibrillation would exist if he did not have PTSD).

(b) If PTSD did not cause the Veteran's atrial fibrillation, the examiner should state whether the Veteran's atrial fibrillation is aggravated (e.g. made permanently worse than the natural progression of that disease) by the Veteran's PTSD.  

(c) Whether the Veteran's alcohol abuse is a symptom of his PTSD.  If so, then whether the Veteran's atrial fibrillation is (1) the result of, or (2) aggravated by the Veteran's alcohol abuse.

(d) Whether the Veteran's CAD caused his atrial fibrillation.

(e) Whether the Veteran's CAD aggravates his atrial fibrillation.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

The examiner should specifically discuss the July 2010 VHA opinion, and Drs. R.M. and L.R.B.'s numerous letters that are of record in the answers to the above questions.

The Board requests that the examiner render all opinions above in the "more likely, less likely, or at least as likely as not" style.  The Board notes that "at least as likely as not" is 50 percent or greater probability, that "more likely" is greater than 50 percent probability, and that "less likely" is less than 50 percent probability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for atrial fibrillation, to include as secondary to PTSD and CAD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


